Citation Nr: 0325132	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-24 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for dermatitis of the feet prior to November 1, 2002.

2.  Whether the reduction in the rating for the veteran's 
service-connected dermatitis of the feet from 50 percent to 
30 percent disabling was proper.

3.  Entitlement to a disability rating in excess of 30 
percent for dermatitis of the feet on and after November 1, 
2002.

4.  Entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran had active duty from June 1958 to January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claims for a 
disability rating in excess of 50 percent for his service-
connected dermatitis of the feet and for a total rating for 
compensation based on individual unemployability due to a 
service-connected disability.  The veteran filed a timely 
appeal to these adverse determinations.

After the veteran appealed this decision, in August 2002 the 
RO issued a rating decision in which it reduced the rating 
for the veteran's service connected dermatitis of the feet 
from 50 percent to 30 percent disabling, effective November 
1, 2002.  Therefore, the issues of the propriety of this 
reduction and a claim for a disability rating in excess of 30 
percent for dermatitis of the feet on and after the date of 
this reduction have been included in the issues listed on the 
cover page of this REMAND.

Further, the Board notes that it appears from the record that 
the veteran in a statement received at the RO in April 2002 
attempted to reinstate the Veterans of Foreign Wars of the 
United States (VFW) as his accredited representative in this 
case.  Although a cover letter from VFW included the same 
information, a notation on that letter states that "VFW 
indicates they can not" reinstate the veteran's power of 
attorney in their favor and subsequently in January 2003, VFW 
"decline[d] to submit" a VA Form 646 in this case.  Since 
it is clear that the veteran's wishes to enlist the 
assistance of a veterans service organization in his appeal, 
the RO should ensure that proper procedures are followed to 
assist the veteran in this regard.




REMAND

A review of the veteran's claims file reveals that his claims 
on appeal were certified to the Board in July 2003.  At that 
time, he was sent a letter advising him that he had 90 days 
from the date of that letter to, among other things, ask to 
appear personally before the Board and give testimony 
concerning his appeal.  In August 2003, VA received from the 
veteran a VA Form 21-4138, Statement in Support of Claim, in 
which he stated that "I would like to appear in person 
before the Board of Veteran's Appeals in order to explain my 
case," and stated that he was "specifically requesting an 
appearance before the Travelling Review Board."  

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge from the Board of Veterans' Appeals 
at the next available opportunity.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





